Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 1 of 15 Page ID #2612




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

JANIAH MONROE, MARILYN MELENDEZ,                  )
LYDIA HELENA VISION,                              )
SORA KUYKENDALL, and SASHA REED,                  )
                                                  )
               Plaintiffs,                        )
                                                  )
       - vs-                                      )           No. 18-156-NJR
                                                  )
ROB JEFFREYS, MELVIN HINTON,                      )
and STEVEN BOWMAN,                                )
                                                  )
               Defendants.                        )

                     DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                    MOTION TO COMPEL DISCOVERY RESPONSES

       The Defendants, ROB JEFFREYS, MELVIN HINTON, and STEVEN BOWMAN (each

sued in their official capacity as an official of the Illinois Department of Corrections [referred to

as “IDOC” or “the Department”]), by and through their Attorney, Kwame Raoul, Attorney General

for the State of Illinois, provide the following in response to Plaintiffs’ motion to compel discovery

responses [Doc. 222]:

                                           Introduction

       Plaintiffs move to compel responses to their second and third requests for production, as

well as supplemental responses to their first request for production. [Doc. 222]. In their motion,

the Plaintiffs accuse the Defendants of not taking this case seriously. The Defendants have

produced over 340,000 pages to the Plaintiffs, reviewed tens of thousands of e-mails, responded

to interrogatories, coordinated and defended depositions (with more to come), and responded to




No. 18-156                                                                               Page 1 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 2 of 15 Page ID #2613




other inquiries. In contrast, the Plaintiffs have produced little in this case despite requests from the

Defendants for, among other things, any documents and statements related to their claims. 1

         The Defendants have continued to produce documents despite emergency conditions over

the last four months that have limited staff availability in the Department. As part of the response

to the COVID-19 pandemic, many IDOC employees have not been working in the facilities full

time, and those that are have had to focus on providing for inmate safety rather than their usual

administrative functions. The Department has provided documents although this production has at

times been slowed by other priorities.

         Plaintiffs have overstated the urgency of production in this case (“Plaintiffs face significant

prejudice if Defendants do not promptly produce these documents, particularly as the parties are

in the middle of critical depositions…”). The depositions being taken by the Plaintiffs are not

critical, but are, in fact, mostly irrelevant. The Court has granted preliminary injunctive relief in

this case. The Department had started making changes to its policies and procedures regarding

transgender inmates before the injunction was entered and continue to do so with an eye on the

specific requirements imposed by the Court. This included hiring a consultant affiliated with

WPATH, revising the role of the Transgender Care Review Committee, and training staff on

handling transgender inmates. Those efforts have been slowed, or in some cases halted, by the

pandemic. The medical staff has been focused on responding to the needs of a population living in

close quarters. All transfers within the Department are on hold to try to limit the possibility of

spreading the virus. When the concerns related to the pandemic have passed, the Department will

proceed with its efforts to address the needs of transgender inmates. It is the ultimate result of

those efforts that will have to be considered when the Court decides whether permanent injunctive

1
  This grievance is not ripe for judicial review. Defense counsel has drafted a Rule 37 letter to Plaintiffs that has not
been sent as of the filing of this response, and the parties are still obligated to meet and confer. Defendants only refer
to this issue to show the stark contrast between how Plaintiffs view Defendants’ discovery compliance and how
Plaintiffs have responded to discovery served to them.
No. 18-156                                                                                                 Page 2 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 3 of 15 Page ID #2614




relief will be granted. Testimony about policies in place before the changes are implemented will

be of limited, if any, relevance.

                                     Additional Background

       Discovery on the merits was stayed between the filing of Plaintiffs’ motion for class

certification and this Court’s ruling on the same. While Plaintiffs’ class certification motion was

pending, Plaintiffs served a second set of requests for production of documents and second set of

interrogatories. Defendants objected to discovery at that time, and Magistrate Judge Beatty agreed

that discovery was stayed. Plaintiffs acknowledge the stay in a footnote [Doc. 222, p. 3, fn. 1];

however, Plaintiffs still contend that their second set of discovery requests were pending for eight

months, which is a stretch of the truth given the timing at issue. Yet, even after Plaintiffs moved

for class certification, Defendants continued: (1) reviewing and producing emails recovered as part

of a mass ESI search conducted in 2018 and still outstanding; (2) producing meeting notes related

to Transgender Care; (3) producing medical records of named Plaintiffs and then-putative class

members; and (4) updating named Plaintiff masterfile records.

       Following this Court’s March 4, 2020, order granting class certification, the parties began

discussing a proposed schedule. On March 10, 2020, Plaintiffs reminded defense counsel of the

second sets of discovery and requested an updated ESI search. Although defense counsel expressed

concern about the tight schedule proposed by Plaintiffs, the parties were able to agree on a

proposed schedule on March 13, 2020, just before the COVID-19 pandemic caused the shutdown

of schools, businesses, and State offices in Illinois. The parties finalized their agreement and

submitted a proposed schedule to the Court on March 19, 2020, while it was still uncertain that we

would be facing COVID-related dangers that would last as long as they already have.

       Since discovery has reopened and up to this response, Defendants have produced nearly

22,000 pages of documents (BATES 319783-341705) which includes a one-page placeholder for

No. 18-156                                                                              Page 3 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 4 of 15 Page ID #2615




a training PowerPoint with sound produced in native format. During a telephone conference in late

April, defense counsel explained they were trying not to overwhelm Departmental staff during the

COVID pandemic. Regardless, the parties went ahead with depositions in mid-June. Prior to July,

defense counsel was unable to tell when they would receive full and complete information to use

for the discovery responses.

       Plaintiffs’ counsel spoke with the undersigned counsel for Defendants on July 2, 2020. The

Plaintiffs inquired about the timing of formal discovery responses—which defense counsel

acknowledged were owed to Plaintiffs—and the undersigned explained that she had largely drafted

responses to their second and third discovery requests; however, she was still waiting on

information from the Department and would be able to get them out late the following week. The

parties discussed the objections included in the responses and some of the responsive documents

Plaintiffs could still expect to receive. On July 10, 2020, the undersigned served Defendants’

responses to Plaintiffs. (See attached Exhibits 1 & 2). Many of the documents responsive to

Plaintiffs’ second request for production of documents had already been served to Plaintiffs in

May 2020, though some were served in late June or early July.

       During the July 2 call, the undersigned explained to Plaintiffs’ counsel that they had the

operative Administrative Directive concerning transgender care (eff. July 2019). The undersigned

also explained that the Department was in the process of revising it, though defense counsel had

no idea when the new policy would be finalized as it had been unexpectedly placed on hold while

the Department dealt with COVID issues. The undersigned related that it was her understanding

that the Department was beginning again with revisions, but did not know when they would be

completed.




No. 18-156                                                                           Page 4 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 5 of 15 Page ID #2616




                           Argument in Response to Plaintiffs’ Motion

   I. The timing at issue here is more complicated than under normal circumstances.

       Federal Rule of Civil Procedure 34 provides that a party to whom a discovery request is

directed “must respond in writing within 30 days after being served . . . . A longer or shorter time

may be stipulated to under Rule 29 or be ordered by the court.” Fed. R. Civ. P. 34(b)(2)(A).

Federal Rule 29 provides that, the parties may stipulate to extend the time for any form of

discovery so long as it does not interfere with the time set for completing discovery, for hearing a

motion, or for trial, unless the court orders otherwise. Fed. R. Civ. P. 29(b). This Court entered

Administrative Orders that automatically extended deadlines in cases pending in this district;

however, the parties attempted to set the time by agreement despite Defendants’ misgivings. See

Exhibit 3, continuation of email chain related to Pls’ Ex. E [Doc. 222-5, p. 2]; see also Pls’ Ex.

F, [Doc. 222-6, p. 2]; Exhibit 4, p. 2.

       In their motion, Plaintiffs contend that Defendants have been dragging their feet and

failing to comply with their discovery obligations. Plaintiffs also contend that Defendants have

failed to provide responsive discovery responses to separate requests dating back, respectively,

two years, eight months, and three months. Yet, Plaintiffs’ characterization of discovery unfairly

sets aside pertinent factors complicating discovery in this matter.

       Defendants have continued to supplement past discovery responses throughout this

action. The ESI requests referenced by Plaintiffs are a different matter, as there are no individual

Defendants in this case. The listed Defendants are included in this suit as a function of their

position and not because they are necessarily involved with the transgender care at issue here.

Because the entire Department falls under the defense umbrella, e-mails are searched by the

Illinois Department of Innovation & Technology (DoIT). The e-mail search is not continuing;

rather, the Office of the Attorney General, through IDOC, must send a specific search request to

No. 18-156                                                                               Page 5 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 6 of 15 Page ID #2617




DoIT that contains search terms, custodians, and, if relevant, a time limitation. In 2018, the

parties agreed to a set of search terms, timeframe, and custodians. The 2018 search completed by

DoIT resulted in over 30,000 e-mails, many of which had attachments.

       The parties’ Discovery Plan for Electronically Stored Information initially limited e-

discovery from January 31, 2015, to January 31, 2018, and the parties agreed that they would

preserve ESI created outside of those dates but would neither collect or produce it unless there

was a future request. [Doc. 65, p. 2, ¶ 5 (“The Parties further agree that they shall preserve, but

neither collect nor produce . . . ESI created after January 31, 2018. The Parties reserve the right

to request such ESI in the future and reserve the right to object to such production.”)]. In March

2020, the Defendants agreed to conduct a new search. Prior to receiving the results of the 2020

ESI search, the undersigned was informed that there were close to 13,000 e-mails. Pursuant to

the parties’ ESI protocol, the undersigned reached out to Plaintiffs’ counsel immediately after

learning of the high number of emails. [Email filed as Pls’ Ex. D at Doc. 222-4, p. 2]. After the

emails were downloaded from IDOC, the undersigned began sampling them for responsiveness.

The actual number of emails was closer to approximately 11,500 e-mails (plus uncounted

attachments), but still well over the 7,500 documents the parties agreed to as the threshold

number that would trigger additional negotiation. [Doc. 65, p. 3, ¶ 8]. Many search terms had

low relevancy rates.

       On the July 2, 2020, phone call, the undersigned explained her plan to filter the emails to

exclude low relevance terms and to produce emails to Plaintiffs. This was done with the intention

to save time to work with the overly broad data set the Defendants already possessed rather than

to try again with a new mass e-mail search. The undersigned has reviewed several hundred

emails and identified many for production to Plaintiffs; however, has encountered problems

converting the emails from the Outlook form (.pst) to .pdf for Plaintiffs. Previously, defense

No. 18-156                                                                               Page 6 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 7 of 15 Page ID #2618




counsel tried to expedite the production of email files by sending in native format but Plaintiffs

would not agree to receive the files in bulk email native format. 2

          With respect to other items that Defendants have been asked to produce or supplement, it

is not as easy as asking a small number of people for information. For updated medical and

mental health records—which are kept in hard-copy paper files only at the majority of the IDOC

facilities—we must coordinate with the records custodians at each individual facility. Then, the

scanned records must be reviewed in an effort to delete blank pages 3 and rotate documents that

are facing different ways. Prisoners often move, so when it is discovered that one transgender

prisoner’s records have not been supplemented by the prior facility, we must first find out the

reason (usually transfer or release) and, if it was a transfer, make contact with the new facility.

These records were coming in at a trickle when the COVID pandemic first began, but has only

picked up as staff members have been able to return to work and catch up on all that they had

missed.

          In addition to the specific delays above, the Department legal staff, which has helped to

coordinate this matter, has been spending much of their time dealing with COVID-related issues

pertaining to staff and prisoners. This has created delays in the receipt of information by defense

counsel to pass along to Plaintiffs. Even coordinating depositions has required reaching out to

multiple people. Although the Office of the Attorney General has added a third attorney to work

on this matter and, since June, has had additional paralegal support, defense counsel’s time has

been stretched thin. 4




2
 In January 2019, Defendants attempted to produce e-mail discovery without converting to .pdf, but Plaintiffs were
not able to accept the records in the format offered by Defendants. (See Exhibit 5, Jan. 15, 2019, e-mail chain).
3
    These pages are often scanned double-sided, even though many of the second sides are completely blank.
4
    For instance, the undersigned attorney, Lisa Cook, works from home with three young children.
No. 18-156                                                                                            Page 7 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 8 of 15 Page ID #2619




        This Court does not need to compel Defendants’ responses to written discovery requests

nor does it need to compel supplementation of past discovery responses. Plaintiffs have sought to

push this case as quickly as possible. Yet, even though Defendants are unable to work as quickly

as Plaintiffs would like, defense counsel continues to work on discovery in this matter.

Ultimately, this Court should deny Plaintiffs’ motion to compel as unnecessary.

    II. The deliberative process privilege should be upheld for now, while the Department
        continues to revamp its policies on transgender care.

        The Defendants responded to the third request for production on July 10, 2020. While no

new documents were produced with that response, the Defendants directed Plaintiffs to relevant

materials that had already been produced at various points between days and weeks prior to the

formal discovery response. 5 The Defendants also objected that some of the materials sought are

protected by the deliberative process privilege. That privilege protects communications that are

part of the decision-making process of a governmental agency. U.S. v. Farley, 11 F.3d 1385,

1389 (7th Cir. 1993), citing NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150-152 (1975).

Communications made prior to and as part of an agency determination are protected from

disclosure to allow frank discussion of legal and policy matters as part of the decision-making

process. Id. “The deliberative process privilege resets on the obvious realization that officials

will not communicate candidly among themselves if each remark is a potential item of discovery

and front page news, and its object is to enhance ‘the quality of agency decisions.’” Dept. of

Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001). Additionally, the

deliberative process privilege extends to consultants hired to discuss policies with the same

candor as that expected of any agency employee. Id., at 10-11, citing Hoover v. U.S. Dept. of

Interior, 611 F.2d 1132, 1138 (5th Cir. 1980) (if consultant hired to advise the agency that hired


5
 One additional document, responsive to Plaintiffs’ Third Set of Requests for Production, was located by the
Department the following week and produced to Plaintiffs within days of its discovery.
No. 18-156                                                                                           Page 8 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 9 of 15 Page ID #2620




it, it functions as employee would be expected to do). This privilege covers both memoranda and

discussions of Executive officials leading to up to the formulation of an official position. U.S. v.

Zingsheim, 384 F.3d 867, 872 (7th Cir. 2004).

       Plaintiffs rely on a three-step process used in the Northern District when a party claims

the deliberative process privilege. [Doc. 222 at p. 9, citing Holmes v. Hernandez, 221 F.Supp. 3d,

1011, 1016 (N.D. Ill. 2016)]. That process was extrapolated from a Supreme Court case

addressing a military secrets privilege. Holmes, 221 F.Supp. 3d at 1016, citing U.S. v. Reynolds,

345 U.S. 1 (1953). The Supreme Court has not required the process imposed by the Northern

District nor did it apply its ruling to the deliberative process privilege. Furthermore, Holmes

involves very different circumstances than those at issue here. There, the Administrator of an

estate filed a lawsuit concerning the fatal shooting of her son. 221 F.Supp. 3d at 1014. The

plaintiff sought the production of draft summary reports from an Independent Police Review

Authority. Id. The Review Authority objected to producing the reports citing to the deliberative

process privilege. Id. And, although the Northern District court found that the privilege applied

and was not waived, the court found a particularized need for the documents and a low

likelihood of chilling deliberations. Id. at 1018-1022. The court further found that there was no

other way to obtain the evidence sought. Id. at 1020. Here, in contrast, the privilege is used in a

very limited manner for pre-decisional discussions.

       Consistent with the rationale supporting the privilege, the Southern District of Illinois has

stated the requirements of the privilege more simply: (1) the governmental agency must show

that the privilege applies and (2) the materials at issue must be pre-decisional and deliberative.

This means they must have been generated before the agency adopted a policy, and must involve

the give and take of the consultative process. If the privilege applies, the court will still order

disclosure if the plaintiff demonstrates a particularized need for the documents that outweighs

No. 18-156                                                                                 Page 9 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 10 of 15 Page ID #2621




 the defendant’s need for confidentiality. Doe v. Freeburg Community Consolidated School

 District, 2011 WL 2013945 (S.D. Ill. 2011); Harris v. Panter City Hauling, Inc., 2014 WL

 29630 (S.D. Ill. 2014). This is the use of the privilege that Defendants seek to use: to protect the

 process while it remains ongoing.

        There is no question that documents related to the Department’s changes to its procedures

 for transgender inmates are pre-decisional, as the revised policy has not been finalized. The

 Defendants produced drafts of the transgender policy that was subsequently put into effect July

 1, 2019; however, those drafts were nearly finalized and underwent few substantive changes

 prior to the policy’s enactment. Conversely, here, the Department has hired consultants to assist

 with the policy changes and the Department is still actively engaged in the deliberative process.

 There will be documents that involve the give and take of the consultative process and some that

 do not. Plaintiffs’ request is not merely for drafts of the new policy, but as they have

 acknowledged is much broader in that it seeks: “All documents and communications relating to

 the revision and implementation of the new Administrative Directive on ‘Evaluations of

 Transgender Offenders.’” [Doc. 222-1, p. 7, Request #1]. As this is an ongoing process, the

 Defendants will continue to produce materials not protected by the privilege and assert the

 privilege when appropriate, until the new policy is completed.

        Plaintiffs argue that even if the privilege applies, they have a particularized need for the

 documents that outweighs the need for confidentiality. This is an overstatement. As discussed

 above, it is the Department’s permanent policy, once finalized, that the Court will examine to

 determine if permanent injunctive relief will be granted. And, mere “relevance alone is an

 insufficient reason for breaching the deliberative process privilege.” Farley, 11 F.3d at 1389-90.

 The best way to get to the point where that policy is final and this case can be resolved is to

 allow the Department to work without interference from the Plaintiffs. When the changes have

 No. 18-156                                                                                 Page 10 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 11 of 15 Page ID #2622




 been completed the Plaintiffs can determine whether to challenge the end result of the process.

 There is no need at this time for the Plaintiffs to see the internal deliberations at work.

    III. Other documents at issue have been addressed by Defendants.

        Plaintiffs seek to compel the production of (1) the new Administrative Directive on

 “Evaluations of Transgender Offenders,” (2) the “Quality Assurance Program” relating to

 transgender prisoners, and (3) the roles and responsibilities of the Transgender Care Review

 Committee from July 1, 2019 to the present. The Defendants have responded to these requests.

 There are no new Administrative Directives for either the evaluation of transgender offenders or

 describing the roles and responsibilities of the Committee. The Defendants have produced the

 most recent versions of those materials. Plaintiffs’ requests for drafts of new policies and

 communications regarding the drafting are subject to the deliberative process procedure as

 explained above. The Defendants have also explained there is not a quality assurance program

 specifically related to transgender offenders and, therefore, the Defendants have nothing to

 produce for that request.

        Below, Defendants will also address specific items raised by Plaintiffs with respect to

 suicide records, IDOC records concerning Dr. Anderson, correspondence to Dr. Puga and Dr.

 Reister, and Defendants’ supplements to Plaintiffs’ first request for production of documents.

    A. Suicide Task Force

        Plaintiffs seek to compel materials related to suicides by transgender inmates, including

 materials related to the “Suicide Task Force.” Materials responsive to this request were included

 in the first, extensive ESI search conducted in this case, and will be included in any supplemental

 ESI searches. To the extent the Plaintiffs seek an additional search of suicide-related documents

 for information about transgender inmates, the Defendants have objected to the undue burden of

 the request and explained their objection. (Ex. 3, pp. 1-2). The Department does not separately


 No. 18-156                                                                               Page 11 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 12 of 15 Page ID #2623




 track suicide information related to transgender inmates. Any search for relevant materials would

 have to be of all suicide-related documentation. That search would be unlikely to produce

 anything not already identified in the ESI searches. Further, the request implicates the

 confidential information of deceased inmates. Defendants were ordered to produce medical

 records of IDOC inmates who may be potential class members. [Doc. 93]. Defendants have

 continued to produce medical and mental health records of those known to be gender

 dysphoric/transgender. To the extent Plaintiffs seek evidence of self-harm including genital

 mutilation and suicide attempts [see Doc. 222, pp. 5-6], such records are already being produced.

 However, Defendants were never ordered to produce the confidential records of non-class

 members. And, the burden of searching the suicide records based on the mere chance that

 responsive records will be located that will not otherwise be produced from the e-mail search or

 the medical/mental health records is undue and is not proportionate to the needs of the case.

    B. Dr. Anderson

        Plaintiffs requested documents related to Dr. Anderson’s role as an IDOC consultant and

 her qualifications for her position. The IDOC contract with Dr. Anderson was produced on July

 8, 2020. As to her qualifications, those have been previously referenced in Court filings.

 Plaintiffs served a subpoena to Dr. Anderson for documents and for deposition testimony. Dr.

 Anderson has since requested representation from the Office of Attorney General. Defense

 counsel is representing Dr. Anderson for discovery purposes. Further information will be

 provided directly from Dr. Anderson.

    C. Correspondence Involving Dr. Puga and Dr. Reister

        Plaintiffs seek to compel the production of documents related to correspondence

 involving Dr. Puga, the Chief of Mental Health, and Dr. Reister, who among other

 responsibilities has conducted the training on the handling of transgender inmates. The

 No. 18-156                                                                            Page 12 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 13 of 15 Page ID #2624




 Defendants have responded to this request and produced materials not otherwise covered by

 either the deliberative process privilege or the attorney-client privilege. (Ex. 2, p. 7).

        Plaintiffs are aware that the Office of Attorney General represented Dr. Puga and Dr.

 Reister when they were deposed in this matter pursuant to Federal Rule 30(b)(6) and to arrange

 for Dr. Puga’s testimony in the July/August 2019 preliminary injunction hearing. To the extent

 responsive, non-privileged documents are found as part of the 2020 ESI search, those documents

 will similarly be produced.

    D. Supplemental Production

        Plaintiffs seek to compel supplemental production related to their first request for

 production. As discussed above, the Defendants have continued to produce additional documents

 to the Plaintiffs. The total production is now over 340,000 pages. Some supplemental production

 has been delayed by the current emergency working conditions, but the process is ongoing and

 the Defendants continue to provide new materials as they become available.

        As Defendants point out above, the parties previously agreed that no ongoing collection

 of ESI was required. Once Plaintiffs requested an additional email search, the search was

 completed. The undersigned continues to review e-mails in accordance with the plan she offered.

 It is not necessary for this Court to compel any further supplementation, as Defendants continue

 to supplement as they are able.

                                              Conclusion

        In conclusion, this Court should deny Plaintiffs’ motion to compel. Although Defendants

 admit that there were delays in producing discovery responses, those delays are justified and are

 being corrected. There is still much discovery to do in this matter, and it is not simple or easy.




 No. 18-156                                                                                   Page 13 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 14 of 15 Page ID #2625




        WHEREFORE, for these reasons, Defendants respectfully request that this Court deny

 Plaintiffs’ motion to compel.

                                                  Respectfully submitted,
                                                  ROB JEFFREYS, MELVIN HINTON, and
                                                  STEVEN BOWMAN,
                                                         Defendants,
 Lisa A. Cook, #6298233                           KWAME RAOUL, Attorney General
 Assistant Attorney General                       State of Illinois
 500 South Second Street
 Springfield, Illinois 62701                             Attorney for Defendants,
 (217) 782-9014 Phone
 (217) 524-5091 Fax                               By: s/Lisa A. Cook
 Email: lcook@atg.state.il.us                           Lisa A. Cook




 No. 18-156                                                                      Page 14 of 15
Case 3:18-cv-00156-NJR Document 223 Filed 07/20/20 Page 15 of 15 Page ID #2626




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 JANIAH MONROE, MARILYN MELENDEZ,  )
 LYDIA HELENA VISION,              )
 SORA KUYKENDALL, and SASHA REED,  )
                                   )
             Plaintiffs,           )
                                   )
       - vs-                       )       No. 18-156-NJR
                                   )
 ROB JEFFREYS, MELVIN HINTON,      )
 and STEVEN BOWMAN,                )
                                   )
             Defendants.           )
                           CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2020, the foregoing document, Defendants’ Response to
 Plaintiffs’ Motion to Compel Discovery Responses, was electronically filed with the Clerk of the
 Court using the CM/ECF system, which will send notification of such filing to the following:

               Amelia H. Bailey              amelia.bailey@kirkland.com
               Abby Parsons                  aparsons@kslaw.com
               Anne Hudson                   anne.hudson@kirkland.com
               Austin Stephenson             austin.stephenson@kirkland.com
               Brent Ray                     bray@kslaw.com
               Camille Bennett               cbennett@aclu-il.org
               Carolyn Wald                  cwald@aclu-il.org
               Catherine L. Fitzpatrick      cfitzpatrick@kirkland.com
               Erica B. Zolner               ezolner@kirkland.com
               Ghirlandi Guidetti            gguidetti@aclu.il.org
               John A. Knight                jknight@aclu.il.org
               Jordan M. Heinz               jheinz@kirkland.com
               Megan M. New                  mnew@kirkland.com
               Samantha Rose                 sam.rose@kirkland.com
               Sarah Hunt                    sarahjane@kennedyhuntlaw.com
               Sydney L. Schneider           sydney.schneider@kirkland.com
               Thomas E. Kennedy, III        tkennedy@tkennedylaw.com
               Thomas Leahy                  thomas.leahy@kirkland.com

                                                    s/ Lisa A. Cook
                                                    Lisa A. Cook, #6298233
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 782-9014 Phone
                                                    (217) 524-5091 Fax
                                                    Email: lcook@atg.state.il.us

 No. 18-156                                                                         Page 15 of 15
